DETAILED ACTION
Claims 2-5 and 7-8 are pending and currently under review.
Claims 1 and 6 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/19/2021 has been entered.  Claims 2-5 and 7-8 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 8/23/2021.

Allowable Subject Matter
Claims 2-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have overcome all of the previous objections as stated previously.  Accordingly, claims 7-8 and dependent claims 2-5 are allowable.  See previous office action for detailed reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 2-5 and 7-8 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734